J-S53016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MICHAEL GLEESON                               IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA


                   v.

B. ZIPAY CONTRATORS, INC.


MICHAEL GLEESON

                   v.

BERNARD ZIPAY AND KATHLEEN ZIPAY

APPEAL OF: MICHAEL GLEESON                         No. 2066 MDA 2014


             Appeal from the Order Entered November 5, 2014
           In the Court of Common Pleas of Lackawanna County
                   Civil Division at No(s): 2008 CIV 3328
                                2009 CIV 2207


BEFORE: DONOHUE, J., OTT, J., and MUSMANNO, J.

JUDGMENT ORDER BY OTT, J.:                   FILED SEPTEMBER 09, 2015

     Michael Gleeson appeals from the order entered on November 5, 2014,

in the Court of Common Pleas of Lackawanna County denying his petition for

leave to file a certificate of readiness. Following a thorough review of the

submissions by the parties, certified record and relevant law, we quash the

appeal.

     By agreement the underlying matter was submitted to arbitration. On

December 6, 2013, the arbitrator granted defendants’ (Zipay Contractors,

Inc. and Bernard and Kathleen Zipay, hereinafter “Zipay”) motion for
J-S53016-15



summary judgment. Gleeson did not appeal this decision. On July 3, 2014,

Gleeson filed a petition for leave to file a certificate of readiness. The trial

court determined the arbitrator had already granted summary judgment and

on November 5, 2014, denied the petition. The instant appeal was filed on

December 3, 2014.

       The order appealed from is not a final and appealable order.        See

Pa.R.A.P. 341(b)(1).1        As determined by the trial court, the final and

appealable order was the arbitrator’s order granting summary judgment in

favor of Zipay.      An appeal lies only from a final order unless otherwise

permitted by rule or statute.        See McCutcheon v. Philadelphia Electric

Co., 788 A.2d 345 (Pa. 2002). In essence, Gleeson is seeking to resurrect

his expired appellate rights through the denial of a subsequent, non-

appealable order.

       Accordingly, the November 5, 2014 order denying Gleeson permission

to file a certificate of readiness is an improper appeal from a non-appealable

order.




____________________________________________


1
  “A final order is any order that disposes of all claims and all parties.”
Pa.R.A.P. 341(b)(1).



                                           -2-
J-S53016-15



     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2015




                          -3-